UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                           No. 01-60275




MERLEAN MARSHALL; ET AL.,
                                                                                            Plaintiffs,

MERLEAN MARSHALL, individually and on behalf of
all wrongful death beneficiaries of Lucy R. Shepard, deceased,

                                                                                   Plaintiff-Appellant,


                                              VERSUS

THE KANSAS CITY SOUTHERN RAILWAY COMPANY; ERIC W. ROBINSON;
ROBERT E. EVERETT; C.L. DUETT,

                                                                               Defendants-Appellees.


                           Appeal from the United States District Court
                             For the Southern District of Mississippi
                                          3:99-CV-433

                                            June 20, 2002


Before DAVIS, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       This court must examine the basis of its jurisdiction on its own motion if necessary. Mozley

v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). In this civil rights case, the plaintiff filed a notice of


   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appeal from an order entered by the district court on March 30, 2000, dismissing his claims against

defendants Robert E. Everett, C. L. Duett and Eric W. Robinson. The plaintiff’s claims against

Kansas City Southern Railway Company remain to be adjudicated.

       When an action involves multiple parties or multiple claims, any decision that adjudicates the

liability of fewer than all the parties or disposes of fewer than all the claims does not terminate the

litigation and is therefore not appealable unless certified by the district court under Fed. R. Civ. P.

54(b). See Thompson v. Betts, 754 F.2d 1243, 1245 (5th Cir. 1985); Borne v. A & P Boat Rentals

Nos. 4, Inc., 755 F.2d 1131, 1133 (5th Cir. 1985). The district court has not certified the order for

appeal. Accordingly, this court is without jurisdiction.

       APPEAL DISMISSED.




                                                  2